PER CURIAM.
Appellant’s convictions for home-invasion robbery and simple battery are affirmed. The imposition of a $2 cost under section 938.15, Florida Statutes (1997), is reversed, however, because the court failed to announce this discretionary cost at sentencing. See Terry v. State, 791 So.2d 1162 (Fla. 1st DCA 2001); Giles v. State, 779 So.2d 546 (Fla. 2d DCA 2001). On remand, however, the court may reimpose this cost after complying with the procedural safeguards. See Terry.
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings.
ERVIN, BARFIELD and BENTON, JJ., CONCUR.